 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                  Case No. 1:19-cv-01037-DAD-EPG

12                       Plaintiff,                   ORDER APPROVING STIPULATION FOR
                                                      EXTENSION OF TIME FOR DEFENDANT,
13           v.                                       GLORIA MAE MCCAUSLIN dba VIP PIZZA,
14                                                    TO RESPOND TO PLAINTIFF’S COMPLAINT
      ANTONIO GALINDO ALVAREZ, et al.,
15                       Defendants.                  (ECF NO. 10)

16

17
            Plaintiff Jose Trujillo and Defendant Gloria Mae McCauslin dba VIP Pizza (“Defendant”)
18
     have stipulated that, pursuant to Federal Rule of Civil Procedure 6(a) and Local Rule 144,
19
     Defendant may have up to and including September 25, 2019, to file responsive pleadings in this
20
     matter. The Court has reviewed the stipulation and approves same and it is hereby ORDERED
21
     that Defendant Gloria Mae McCauslin dba VIP Pizza shall have up to and including September
22
     25, 2019, to file responsive pleadings in this matter.
23   IT IS SO ORDERED.
24
        Dated:     September 6, 2019                          /s/
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
